UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6572



JAMES ELLIOTT MCNEIL,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director of the South Caro-
lina Department of Corrections; COLIE RUSHTON,
Warden of McCormick Correctional Institution;
ANDRE DAY, Sergeant at McCormick Correctional
Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-99-1101-2-10AJ)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James Elliott McNeil, Appellant Pro Se. Steven Michael Pruitt,
BURNS, MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Elliott McNeil appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s order accept-

ing the magistrate judge’s recommendation and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See McNeil v. Catoe, No. CA-99-1101-2-10AJ (D.S.C. Mar. 31,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2